DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/28/2022 has been entered.
 
Claim Status
3.	Claims 21-44 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



4.	Claims 21-30 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Houser et al (US 5,774,859) in view of Lee et al (US 2016/0094865), or alternatively, Jang et al (US 2010/0321589).

Regarding Claim 21, Houser discloses a computer-implemented method comprising receiving audio data corresponding to an utterance detected by a device (e.g., see Col 19 lines 61-67; such as when utter “Power on”); receiving first data corresponding to wireless signals detected by the device, wherein the first data indicates media content that is accessible (e.g., see Col 9 lines 15-18; Col 19 line 67 – Col 20 line 2; such as a terminal receiving the last viewed channel from DBS broadcast corresponding to wireless signals, the last viewed channel indicates media content is accessible); determining the first data is associated with the audio data (e.g., see Col 19 line 67 – Col 20 line 2; last viewed channel is associated with the audio data such as utterance data “Power On”); operating a speech processing component to process information associated with the audio data to determine speech processing output data (e.g., see Col 2 lines 34-38; such as executing a speech recognition algorithm to process the received vocabulary data associated with the audio data to determine speech processing output data such as a channel number), wherein operation of the speech processing component is based at least in part on the first data (such as the determined channel number is based on the last tuned channel); and causing an action to be performed based at least in part on the speech processing output data, wherein the action corresponds to the media content (e.g., see Col 19 line 67 – Col 20 line 4; such as power on the device and tune to the determined channel number).
Houser is not explicit about the first data indicates media content is accessible based at least in part on a signal quality associated with wireless signals detected by the device.
However, in an analogous art, Lee equally discloses the first data indicates media content is accessible based at least in part on a signal quality associated with wireless signals detected by the device (e.g., see Fig. 2, -210, -220; Para 55-56; such as media content is accessible based at least in part on signal to noise ratio (SNR)).
Or alternatively,
Jang equally discloses the first data indicates media content is accessible based at least in part on a signal quality associated with wireless signals detected by the device (e.g., see Fig. 4; Para 58; such as media content is accessible based at least in part on signal level).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Houser to include the first data indicates media content is accessible based at least in part on a signal quality associated with wireless signals detected by the device, as taught by Lee, or alternatively, by Jang to take advantage of selecting a frequency channel so as to properly receive the channel information; and accordingly, be able to recognize changed channel information, and the user may be able to watch TV.

Regarding Claim 22, Houser further discloses determining the device is associated with a user profile (e.g., see Col 19 lines 46-52; the device is associated with a user profile such as all the channels selected or viewed by the user); and determining the first data is associated with the user profile (the last viewed channel is associated with the user profile).

Regarding Claim 23, Houser inherently discloses storing at least a portion of the first data in the user profile (see Col 19 lines 46-52; Col 19 line 66 – Col 20 line 2; the system would track thus store the channels what the user has viewed or selected).

Regarding Claim 24, Houser further discloses after receiving the audio data, requesting, from the user profile, the first data (see Col 19 line 66 – Col 20 line 20; requesting the last tuned or viewed channel after receiving audio command “Power on”).

Regarding Claim 25, Houser discloses the audio data is received from the device; and the first data is received from the device (see FIG. 7; Col 16 lines 58-64; such as the audio data received from the terminal unit 160; and the last tuned channel is received from the terminal unit).

Regarding Claim 26, Lee further discloses the first data corresponds to at least one terrestrial over-the-air broadcast signal detectable by the device (e.g., see Para 57; such as digital broadcasting terrestrial (ISDB-T) standard).

Regarding Claim 27, Houser in view of Lee discloses obtaining second data corresponding to at least one content channel represented in the terrestrial over-the-air broadcast signal, wherein operating the speech processing component to process information associated with the audio data includes operating the speech processing component based at least in part on the second data (see Col 14 line 64 – Col 15 line 3; such as tune to a second channel).

Regarding Claim 28, Houser discloses causing the action to be performed comprises causing the device to tune to the at least one content channel (see Col 19 line 67 – Col 20 line 2).

Regarding Claim 29, Houser discloses determining program data corresponding to the wireless signals (see Col 20 lines 1-4); wherein the information associated with the audio data includes second data representing text of the utterance (see Col 6 lines 3-6; such as convert spoken audio input into text), operating the speech processing component to process the information associated with the audio data includes performing natural language understanding on the second data using the program data (such as using the last tuned channel) to determine the speech processing output data (see Col 19 line 66 – Col 20 line 4; such as determine a tuning channel), and the speech processing output data represents a request to output a content item receivable using at least one of the wireless signals (see Col 19 line 66 – Col 20 line 4; then tune to the determined channel).

Regarding Claim 30, Houser further discloses determining a user profile associated with the device (see Col 19 lines 46-52); and determining the speech processing component using the user profile (see Col 19 line 66 – Col 19 line 2).

Regarding Claim 44, Houser further discloses the media content comprises at least one of video content or audio content (see Col 5 lines 39-53).


5.	Claims 31-43 are rejected under 35 U.S.C. 103 as being unpatentable over Houser et al (US 5,774,859) in view of Jung et al (US 2017/0201800) and Lee et al (US 2016/0094865), or alternatively, Jang et al (US 2010/0321589).

Regarding Claim 31, Houser discloses a system (e.g., see Figs. 1, 3), comprising at least one processor (such as main processor 200 in Fig. 3); at least one memory comprising instructions that, when executed by the at least one processor (e.g., see Col 14 lines 56-60), cause the system to receive audio data corresponding to an utterance detected by a speech controlled device (e.g., see Col 19 lines 61-67; Col 6 lines 33-39; such as when utter “Power on” detected by a remote control equivalent to a speech controlled device), the system being remote from the speech controlled device (see Fig. 2C; Col 6 lines 33-39; the remote control 166 is remote from the terminal unit 16); receive first data corresponding to wireless signals (e.g., see Col 19 line 67 – Col 20 line 2; such as receiving the last viewed channel from DBS broadcast, see Col 9 lines 15-18); determine the first data is associated with the audio data (e.g., see Col 19 line 67 – Col 20 line 2; last viewed channel is associated with the Power on); operate a speech processing component based at least in part on the first data to determine speech processing output data; and cause an action to be performed based at least in part on the speech processing output data (e.g., see Col 19 line 67 – Col 20 line 4; such as power on the device and tune to the last viewed channel).
Houser discloses the system being remote from a control device (a first device) such as a television but is not explicit about receiving first data corresponding to wireless signals detectable by the television (the first device); determining, based at least in part on a signal quality associated with the wireless signals detectable by the first device, media content that is accessible, wherein the first data indicates the signal quality.
However, in an analogous art, Jung equally discloses receiving first data corresponding to wireless signals detectable by the television (e.g., see Fig.2; Para 44; a control device such as STB 100 receiving channel number from a display device 200 such as a television); Lee, or alternatively, Jang further discloses determining, based at least in part on a signal quality associated with the wireless signals detectable by the first device, media content that is accessible, wherein the first data indicates the signal quality (e.g., see Lee: Fig. 2, -210, -220; Para 55-56; Jang: Fig. 4; Para 58).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Houser to include receiving first data corresponding to wireless signals detectable by the first device; determining, based at least in part on a signal quality associated with the wireless signals detectable by the first device, media content that is accessible, wherein the first data indicates the signal quality, as taught by Jung and Lee or alternatively Jang to take advantage of a display device that can register a currently viewed channel as a favorite channel while properly receive the channel information; and accordingly, be able to recognize channel information, and the user may be able to watch TV.
The amendments such as “…to process information associated with the audio data… wherein operation of the speech processing component is based at least in part on the first data…” is the same limitations as recited in claim 21, thus is rejected based on the same grounds as set forth for claim 21.

Regarding Claim 32, Houser further discloses determining the speech controlled device is associated with a user profile (e.g., see Col 19 lines 46-52; the device is associated with a user profile such as all the channels selected or viewed by the user); and determining the first data is associated with the user profile (the last viewed channel is associated with the user profile).

Regarding Claim 33, Houser inherently discloses storing at least a portion of the first data in the user profile (see Col 19 lines 46-52; Col 19 line 66 – Col 20 line 2; the system would track thus store the channels what the user has viewed or selected).

Regarding Claim 34, Houser discloses after receiving the audio data, requesting, from the user profile, the first data (see Col 19 line 66 – Col 20 line 20; requesting the last tuned or viewed channel after receiving audio command “Power on”).

Regarding Claim 35, Houser in view of Jung would disclose and render the audio data is received from the speech controlled device; and the first data is received from the first device to be obvious (see Houser: FIG. 7; Col 16 lines 58-64; such as the audio data received from the terminal unit 160; and the last tuned channel is received from the terminal unit; Jung: Para 44).

Regarding Claim 36, Houser in view of Jung discloses and render “the first data corresponds to at least one terrestrial over-the-air broadcast signal detectable by the first device” to be obvious (see Jung: Fig. 2; Para 53-54).

Regarding Claim 37, Houser discloses obtaining second data corresponding to at least one content channel represented in the terrestrial over-the-air broadcast signal, wherein operating the speech processing component to process information associated with the audio data includes operating the speech processing component based at least in part on the second data (see Col 14 line 64 – Col 15 line 3; Col 19 line 66 – Col 20 line 2; such as tune to a second channel).

Regarding Claim 38, Houser in view of Jung discloses and render “causing the action to be performed comprises causing the first device to tune to the at least one content channel” to be obvious (see Houser: Col 19 line 67 – Col 20 line 2; Jung: Para 44).

Regarding Claim 39, Houser discloses determining program data corresponding to the wireless signals (see Col 20 lines 1-4); wherein the information associated with the audio data includes second data representing text of the utterance (see Col 6 lines 3-6; such as convert spoken audio input into text), operating the speech processing component to process the information associated with the audio data includes performing natural language understanding using the program data (such as using the last viewed channel) to determine the speech processing output data, and the speech processing output data represents a request to output a content item receivable using at least one of the wireless signals (see Col 19 line 66 – Col 20 line 4).

Regarding Claim 40, Houser discloses and would render “determining a user profile associated with the speech controlled device (see Col 19 lines 46-52); and determining the speech processing component using the user profile (see Col 19 line 66 – Col 19 line 2)” to be obvious.

Regarding Claim 41, Houser in view of Lee would disclose and render “the first data indicates, based at least in part on the signal quality, a content channel corresponding to the media content that is accessible via the first device (see Lee: Para 55-56); and determining that the first data is associated with the audio data is based at least in part on the content channel being accessible via the first device” to be obvious (see Houser: Col 19 line 67 – Col 20 line 2; last viewed channel is associated with the audio data “Power on” command; Lee: Para 55-56; the viewed channel is accessible).

Regarding Claim 42, Houser further discloses the first device is the speech controlled device (e.g., see Col 7 lines 25-30; such as the control device 18 is the speech controlled device).

Regarding Claim 43, Houser further discloses determining, from a plurality of devices associated with a user profile (e.g., see Col 6 lines 6-11; such as storing an identity for each speaker) and based at least in part on at least one of the first data or the audio data, an output device for outputting the media content, wherein the plurality of devices includes at least one of the speech controlled device or the first device and the action corresponds to the outputting of the media content (e.g., see Col 4 lines 44-53).

Response to Arguments
6.	Applicant’s arguments with respect to claims 21-44 have been considered but are moot in view of new grounds of rejection.
In reference to Applicant’s arguments (pages 9-10)
Houser does not describe or suggest that any processing of information associated with audio data corresponding to the user utterance "Power On" (the purported 'audio data') is performed based at least in part on the signals received from the satellite (the purported 'first data'). Rather, Houser merely describes that the "POWER ON" command can be recognized by the system of Houser, and when it is recognized, the television is tuned to the last viewed channel (Houser, Col. 19, line 66 - Col. 20, line 1).
Examiner’s response
Examiner respectfully disagrees. Houser not only discloses recognizing the “Power On” command as an utterance data but also process the utterance data, i.e., audio data to determine a speech processing output data based at least in part on the last viewed channel, i.e., signal received from the satellite. Also refer to the grounds of rejection as set forth in the Office Action above for claim 21.
In reference to Applicant’s arguments (page 10)
As should be appreciated from the foregoing discussion, neither the combination of Houser and Lee nor the combination of Houser and Jang describes or suggests …wherein operation of the speech processing component is based at least in part on the first data ....
Examiner’s response
Please refer to the previous response to the similar arguments as mentioned above by the applicant.

Conclusion
7.	Claims 21-44 are rejected.

Correspondence Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712724195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426